Citation Nr: 1436417	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  13-25 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a history of cerebral vascular accident.

2.  Entitlement to service connection for history of myocardial infarction (claimed as heart attack).

3.  Entitlement to service connection for a hypothyroid disability.

4.  Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities.

5.  Entitlement to service connection for emphysema, chronic interstitial lung disease (claimed as chronic lung disease).

6.  Entitlement to service connection for status post renal artery bypass with atrophic left kidney (claimed as death of a kidney and kidney bypass).

7.  Entitlement to service connection for right eye blindness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from October 1954 to October 1959.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2010 and March 2012 by the Department of Veterans Affairs (VA).  

The July 2010 rating decision, which was issued by the Milwaukee VA Pension Center, denied service connection for emphysema/chronic interstitial lung disease, left kidney disease, cerebrovascular accident, and myocardial infarction; and the March 2012 rating decision, which was issued by the Montgomery Regional Office (RO), denied service connection for a hypothyroid disability, bilateral lower extremity peripheral vascular disease, and right eye blindness.  Jurisdiction is presently with the Montgomery RO.

In February 2013, the Veteran testified before a Decision Review Officer (DRO) at his local RO.  In June 2014, he testified before the undersigned Acting Veterans Law Judge by videoconference.  Transcripts of both hearings are of record.

The issues of entitlement to service connection for status post renal artery bypass with atrophic left kidney, emphysema/chronic interstitial lung disease, and right eye blindness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On the record at his June 2014 Board hearing, the Veteran withdrew his appeals for service connection for a history of cerebrovascular accident, a history of a myocardial infarction, a hypothyroid disability, and bilateral lower extremity peripheral vascular disease prior to promulgation of a decision by the Board.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for service connection for a history of a cerebrovascular accident have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal for service connection for a history of a myocardial infarction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for withdrawal of a substantive appeal for service connection for a hypothyroid disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

4.  The criteria for withdrawal of a substantive appeal for service connection for peripheral vascular disease of the bilateral lower extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

During his June 2014 Board hearing, the Veteran stated, on the record, that he was withdrawing his appeals for service connection for a history of a cerebrovascular accident, a history of a myocardial infarction, a hypothyroid disability, and bilateral lower extremity peripheral vascular disease.  There consequently remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  As such, the Board does not have jurisdiction to review these matters and they are dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal for service connection for a history of a cerebrovascular accident is dismissed.

The appeal for service connection for a history of a myocardial infarction (claimed as heart attack) is dismissed.

The appeal for service connection for a hypothyroid disability is dismissed.

The appeal for service connection for bilateral lower extremity peripheral vascular disease is dismissed.


REMAND

The remaining claims for service connection are based on exposure during service to ionizing radiation.  

In a memorandum to VA dated September 15, 2010, the U.S. Air Force Chief of Radiation Health, Office of the Surgeon General, indicated that the Air Force Safety Center (AFSC) reviewed the Veteran's service personnel records and determined that he "had the potential to be exposed to ionizing radiation from his duties as an explosives disposal technician performing nuclear weapon loading duties."  The AFSC provided an estimated maximum total effective dose equivalent (TEDE), or sum of external and internal dose for the Veteran of approximately 480 mrem.

VA regulations provide for service connection on a presumptive basis secondary to exposure to ionizing radiation for those disorders listed at 38 C.F.R. § 3.311(b)(2).  That list does not include the claimed right eye, kidney, or lung conditions that are the subject of this appeal.  Even so, a veteran is not precluded from establishing service connection, based on exposure to ionizing radiation, with proof of direct causation.  

As for the Veteran's claim for right eye blindness due to radiation exposure, in June 2011 he submitted a fact sheet on ionizing radiation ostensibly published by the "Air Force Institute for Operation Health (AFIOH)," which asserts that intermittent exposure to low levels of radiation over a long period of time, or acute exposure to a large, single dose of radiation or a series of doses over a short period of time, can lead to cataracts.  The fact sheet advises that its information is "taken from the U.S. EPA web sites: http://www.epa.gov/radiation/docs/ionize/ionize.htm and http://www.epa.gov/radiation/docs/ionize/ionize2.htm."  

As for the claims for service connection for kidney and lung disease due to radiation exposure, in letters dated in May 2012 and January 2013 the Veteran's private treating physician stated that the Veteran's kidney loss and chronic lung disease "may well be caused by his exposure to radiation during his time of service in the military."  

The aforementioned evidence alone is not determinative of causal nexus in this case; it is, however, sufficient to warrant a VA examination and one must be provided.  VA treatment records dating from December 2011 also must be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the claims on appeal.  After securing the necessary authorizations for release of this information, obtain copies of all records referred to by the Veteran not already of record, including any pertinent VA treatment records dating from December 2011.  Any negative response must be in writing and associated with the claim file.  

2.  Schedule the Veteran for an appropriate examination with regard to his claims for service connection for right eye blindness, status post renal artery bypass with atrophic left kidney, and emphysema/chronic lung disease.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  All indicated tests should be done, and all findings reported in detail.  

The examiner is to opine as to whether it is at least as likely as not that the Veteran's right eye disorder; status post renal artery bypass with atrophic left kidney; and emphysema/chronic interstitial lung disease began during service; or, are otherwise related to service, including the Veteran's likely exposure to ionizing radiation.  

The examination report should reflect that the examiner considered the following:
 
a) The likely extent of the Veteran's radiation exposure during service, as discussed in the September 2010 letter from the U.S. Air Force Chief of Radiation Health, Office of the Surgeon General); 

b) The medical opinions provided by Dr. Hensleigh dated in May 2012 and January 2013; and 

c) The biological effects of ionizing radiation described in the Fact Sheet disseminated by the AFIOH in May 2003.

A complete rationale for all opinions must be set forth in a legible report.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

3.  Then, readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford the Veteran and his representative an appropriate time period to respond.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


